UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1696



LEANNA RIZKALLA,

                                              Plaintiff - Appellant,

          versus


ENGINEERING,    MANAGEMENT    &   INTEGRATION,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-00957-GBL)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter C. Cohen, CHARLSON BREDEHOFT & COHEN, P.C., Reston, Virginia,
for Appellant. Seth C. Berenzweig, Jeffrey L. Rhodes, ALBO & OBLON,
LLP, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leanna    Rizkalla   appeals       the   district   court’s   order

granting summary judgment in favor of her employer, Engineering,

Management, & Integration, Inc., on her claim of retaliation

brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).             Summary judgment

is appropriate only if, viewing the evidence in the light most

favorable to the non-moving party, there are no genuine issues of

material fact in dispute and the moving party is entitled to

judgment as a matter of law.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Evans v. Technologies Applications & Serv.

Co., 80 F.3d 954, 958 (4th Cir. 1996).          We have thoroughly reviewed

the   briefs   and   joint   appendix   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   Rizkalla v. Engineering, Mgmt., & Integration, Inc., No.

1:05-cv-00957-GBL (E.D. Va. Aug. 29, 2006).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decision making process.



                                                                    AFFIRMED




                                   - 2 -